SCHEDULE 6.3(c)

INVESTOR RIGHTS AGREEMENT

This Investor Rights Agreement dated as of              , 2007 (this
“Agreement”) is entered into by and among Innovo Group Inc., a Delaware
corporation (the “Company”), and Joseph M. Dahan, a California resident (the
“Investor”).

WHEREAS, the Company and the Investor have entered into an Agreement and Plan of
Merger dated as of February 6, 2007 (the “Merger Agreement”) pursuant to which
the Investor shall receive a number of shares of the common stock, par value
$0.10 per share, of the Company (the “Common Stock”), as set forth therein;

WHEREAS, in order to induce the Investor to enter into the Merger Agreement, the
Company has agreed to grant certain registration rights to the Investor with
respect to such shares and certain Board designation rights, in each case,
subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.   Definitions.   As used herein, the following terms have the
indicated meanings, unless the context otherwise requires:

“Agreement” has the meaning given to such term in the preamble hereto.

“Beneficially Own,” “Beneficially Owned,” “Beneficial Ownership” and “Beneficial
Owner” with respect to any securities means the Investor having such ownership,
control or power to direct the voting with respect to, or which otherwise
enables the Investor to legally act with respect to, such securities as
contemplated hereby, including without limitation pursuant to any agreement,
arrangement or understanding, regardless of whether in writing. Securities
“Beneficially Owned” shall include securities Beneficially Owned by all other
persons with whom the Investor would constitute a “group” as within the meaning
of Section 13(d) of the Exchange Act.

“Blackout Period” means, with respect to a Registration Statement, a period in
each case commencing on the day immediately after the Company notifies the
Investor that he is required, pursuant to Section 3(c)(vi), to suspend offers
and sales of Registrable Securities during which the Company, in the good faith
judgment of the Board, determines (because of the existence of, or in
anticipation of, any acquisition, financing activity, or other transaction
involving the Company, or the unavailability for reasons beyond the Company’s
control of any required financial statements, disclosure of information which is
in its best interest not to publicly disclose, or any other event or condition
of similar significance to the Company) that the registration and distribution
of (and/or the registration of the offer and sale of) the Registrable Securities
covered or to be covered by such Registration Statement would be seriously
detrimental to the Company and its stockholders and ending on the earlier of
(a) the date upon which the material non-public information commencing the
Blackout Period is disclosed to the public or ceases to be material and (b) such
time as the Company notifies the Investor that the Company will no longer delay
such filing of such Registration Statement, recommence taking steps to make such
Registration Statement effective, or allow sales pursuant to such Registration
Statement to resume; provided that no Blackout Period may last for more than 60
consecutive days; provided, further, that during any period of 365 consecutive
days, Blackout Periods may not, in the aggregate, last for more than the greater
of (a) zero days and (b) the result of 90 days minus the number of days that the
Investor is required pursuant to Section 3(d) to discontinue and suspend
disposition of Registrable Securities because of the happening of any event
described in Section 3(c)(vi).

“Board” means the board of directors of the Company.

1


--------------------------------------------------------------------------------


“Business Day” means any day of the year, other than a Saturday, Sunday, or
other day on which the SEC is required or authorized to close.

“Closing Date” has the meaning given to such term in the Merger Agreement.

“Common Stock” has the meaning given to such term in the recitals hereto.

“Company” has the meaning given to such term in the preamble hereto.

“Effectiveness Period” has the meaning given to such term in Section 3(c)(i).

“Equity Securities Offering” means any underwritten registered offering of
Relevant Securities, and any offering or placement of any Relevant Securities
pursuant to Rule 144A under the Securities Act.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Family Member” means (a) with respect to any individual, such individual’s
spouse, any descendants (whether natural or adopted), any trust all of the
beneficial interests of which are owned by any of such individuals or by any of
such individuals together with any organization described in Section 501(c)(3)
of the Internal Revenue Code of 1986, as amended, the estate of any such
individual, and any corporation, association, partnership, limited liability
company or other entity all of the equity interests of which are owned by those
above described individuals, trusts or organizations and (b) with respect to any
trust, the owners of the beneficial interests of such trust.

“Form S-1” means such form under the Securities Act as in effect on the date of
this Agreement or any successor registration form thereto under the Securities
Act subsequently adopted by the SEC.

“Form S-3” means such form under the Securities Act as in effect on the date of
this Agreement or any successor registration form thereto under the Securities
Act subsequently adopted by the SEC.

“Form S-4” means such form under the Securities Act as in effect on the date of
this Agreement or any successor registration form thereto under the Securities
Act subsequently adopted by the SEC.

“Form S-8” means such form under the Securities Act as in effect on the date of
this Agreement or any successor registration form thereto under the Securities
Act subsequently adopted by the SEC.

“Inspector” means any attorney, accountant or other agent retained by the
Investor for the purposes provided in Section 3(c)(ix).

“Investor” has the meaning given to such term in the preamble hereto.

“Investor Director” means any member of the Board that was nominated for
election to the Board by the Investor pursuant to and in accordance with
Section 2(a).

“Merger Agreement” has the meaning given to such term in the recitals hereto.

“NASD” means the National Association of Securities Dealers.

“Piggyback Registration” has the meaning given to such term in Section 3(b)(i).

“Piggyback Registration Statement” has the meaning given to such term in
Section 3(b)(i).

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.

“Registrable Securities” means the Unlocked Shares, excluding any such Unlocked
Shares (a) that have been publicly sold or may be sold immediately without
registration or the requirement to make filings with the SEC under the
Securities Act either pursuant to Rule 144 of the Securities Act or otherwise,
(b) sold

2


--------------------------------------------------------------------------------


by a person in a transaction pursuant to a registration statement filed under
the Securities Act or (c) that are at the time subject to an effective
registration statement under the Securities Act (other than the Registration
Statements contemplated hereby).

“Registration Expenses” has the meaning given to such term in Section 3(e).

“Registration Statement” means either any of the Piggyback Registration
Statements or the Shelf Registration Statement; and “Registration Statements”
means, collectively, the Piggyback Registration Statements and the Shelf
Registration Statement.

“Relevant Security” means the Shares, any other equity security of the Company
or any of its subsidiaries and any security convertible into, or exercisable or
exchangeable for, any Shares or other such equity security.

“SEC” means the Securities and Exchange Commission or any other federal agency
at the time administering the Securities Act.

“SEC Effective Date” means, with respect to a Registration Statement, the date
as of which such Registration Statement is originally declared effective by the
SEC.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute promulgated in replacement thereof, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect from time
to time.

“Selling Expenses” has the meaning given to such term in Section 3(e).

“Shares” means the shares of Common Stock issued to the Investor pursuant to the
Merger Agreement and (a) any and all shares of capital stock or other equity
securities of the Company which are added to or exchanged or substituted for
such shares of Common Stock by reason of the declaration of any stock dividend
or stock split, the issuance of any distribution or the reclassification,
readjustment, recapitalization or other such modification of the capital
structure of the Company; and (b) any and all shares of capital stock or other
equity securities of any other corporation (now or hereafter organized under the
laws of any state or other governmental authority) with which the Company is
merged, which results from any consolidation or reorganization to which the
Company is a party, or to which is sold all or substantially all of the shares
or assets of the Company, for which such shares of Common Stock are exchanged or
substituted in connection with such merger, consolidation, reorganization or
sale, if immediately after such merger, consolidation, reorganization or sale,
the Company or the stockholders of the Company own equity securities having in
the aggregate more than 50% of the total voting power of such other corporation.

“Shelf Registration Statement” has the meaning given to such term in
Section 3(a).

“Transfer” has the meaning given to such term in Section 3(a).

“Unlocked Shares” means on the six month anniversary of the Closing Date 1/6 of
the Shares and thereafter at the end of every additional six month period, an
additional 1/6 of the Shares until the Shares are released in full on the third
year anniversary of the Closing Date.

Section 2.   Board Designation Rights.

(a)   Designation.   Upon execution of this Agreement, the Investor shall have
the right to designate himself for election to the Board.

(b)   Company Support.   The Company shall support the nomination of the
Investor pursuant to Section 2(a), and the Company shall use its best efforts to
cause the Board (and the Company’s nominating committee, if any) to recommend
the inclusion of such person in the slate of nominees recommended to
stockholders for election as directors at the next annual meeting of
stockholders of the Company.

3


--------------------------------------------------------------------------------


Section 3.   Registration Rights.

(a)   Shelf Registration Statement.   On the written request of the Investor
beginning on or after six months from the Closing Date of the Shares , the
Company shall (i) file with the SEC a shelf registration statement on Form S-1
(or, if the Company is eligible to use such form, Form S-3) relating to the
registration of the offer and resale by the Investor of the number of
Registrable Securities specified in such written request (the “Shelf
Registration Statement”) and (ii) use its commercially reasonable efforts to
cause the Shelf Registration Statement to be declared effective by the SEC no
later than 60 days after the filing of the Shelf Registration Statement in
response to such written request; provided, however, that the Company shall not
be obligated to effect any such registration pursuant to this Section 3(a), or
keep such registration or the Shelf Registration Statement effective pursuant to
Section 3(c)(i), during any Blackout Period and provided further that the
Company shall not be obligated to file any such registration statement pursuant
to this Section 3(a) within 90 days after the date of the filing of the most
recent registration statement pursuant to this Section 3(a).

(b)   Piggyback Registration Rights.

(i)   Piggyback Registration.   If after the date that is six (6) months after
the Closing Date, the Company shall determine to register the offer and sale for
cash of any of its Common Stock for its own account, other than (i) a
registration relating solely to employee benefit plans or securities issued or
issuable to employees, consultants (to the extent the securities owned or to be
owned by such consultants could be registered on Form S-8) or any of their
Family Members (including a registration on Form S-8), (ii) a registration on
Form S-4 in connection with a merger, acquisition, divestiture, reorganization,
exchange offer or similar event, or (iii) a registration in which the only
Common Stock being registered is Common Stock issuable upon conversion of debt
securities that are also being registered, then (subject to Section 3(b)(ii))
the Company shall promptly give to the Investor written notice thereof, and in
no event shall such notice be given less than 20 calendar days prior to the
filing of the registration statement (a “Piggyback Registration Statement”) with
respect to such registration (a “Piggyback Registration”), and shall, subject to
Section 3(b)(ii), include in the Piggyback Registration, all of the Registrable
Securities specified in a written request, made within 10 calendar days after
receipt of such written notice from the Company, by the Investor. However, the
Company may, without the consent of the Investor, withdraw the Piggyback
Registration Statement prior to its becoming effective if the Company has
elected to abandon the proposal to register the securities proposed to be
registered thereby.

(ii)   Underwriting.   If a Piggyback Registration is for a registered public
offering involving an underwriting, the Company shall so advise the Investor in
writing or as a part of the written notice given pursuant to Section 3(b)(i). In
such event the right of the Investor to registration pursuant to
Section 3(b)(i) shall be conditioned upon the Investor’s participation in such
underwriting and the inclusion of the Investor’s Registrable Securities in the
underwriting to the extent provided herein. The Investor proposing to distribute
his securities through such underwriting shall (together with the Company) enter
into an underwriting agreement in customary form with the underwriter or
underwriters selected for such underwriting by the Company. Notwithstanding any
other provision of this Section 3(b)(ii), if the underwriter or the Company
determines that marketing factors require a limitation of the number of shares
to be underwritten, the underwriter may exclude some or all Registrable
Securities from such registration and underwriting. The Company shall so advise
the Investor and the number of shares that may be included in the registration
and underwriting shall be allocated:

(A)  first to the Company; and

4


--------------------------------------------------------------------------------


(B)   then, subject to written obligations and commitments existing as of the
date hereof, to all selling stockholders, including the Investor, who have
requested to sell in the registration on a pro rata basis according to the
number of shares requested to be included.

No Registrable Securities excluded from the underwriting by reason of the
underwriter’s marketing limitation shall be included in such registration. If
the Investor disapproves of the terms of any such underwriting, the Investor may
elect to withdraw therefrom by written notice to the Company and the
underwriter. The Registrable Securities and/or other securities so withdrawn
from such underwriting shall also be withdrawn from such registration.

(c)   Registration Procedures.   In the case of each registration,
qualification, or compliance effected by the Company pursuant to
Section 3(a) and Section 3(b), the Company will keep the Investor reasonably
advised in writing (which may include e-mail) as to the initiation of each
registration, qualification, and compliance and as to the completion thereof. In
addition, the Company hereby agrees as follows with respect to each Registration
Statement:

(i)    The Company will use its commercially reasonable efforts to cause such
Registration Statement to become and remain effective at least for a period
ending with the first to occur of (A) the sale by the Investor of all
Registrable Securities covered by such Registration Statement, (B) the
availability under Rule 144 for the Investor to immediately, freely resell
without restriction under United States federal securities laws all Registrable
Securities covered by such Registration Statement, or (C) the date that is two
years after the SEC Effective Date of such Registration Statement (provided,
however, that if the Company files a Registration Statement on Form S-1 and
subsequently becomes eligible to use Form S-3, it may file a post-effective
amendment to such Form S-1 on Form S-3 prior to the end of such period and use
its commercially reasonable efforts to cause such Registration Statement as
amended to become effective until the end of such period, and provided further,
that if the Company has filed a Registration Statement and thereafter receives
another written request in accordance with this Agreement to include additional
Registrable Securities in such Registration Statement, the Company may file a
post-effective amendment to such Registration Statement prior to the end of such
period and use its commercially reasonable efforts to cause such Registration
Statement as amended to become effective until the end of such period) (in any
such case, the “Effectiveness Period”).

(ii)   If any Registration Statement becomes subject to review by the SEC, the
Company will promptly respond to all comments and diligently pursue resolution
of any comments to the satisfaction of the SEC.

(iii)  The Company will prepare and file with the SEC such amendments and
supplements to each Registration Statement and any prospectus used in connection
therewith as may be reasonably necessary to keep such Registration Statement
effective during the applicable Effectiveness Period, and will comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended method(s) of disposition by the sellers thereof set
forth in such Registration Statement.

(iv)  The Company will furnish, without charge, to the Investor (A) a reasonable
number of copies of each Registration Statement (including any exhibits thereto
other than exhibits incorporated by reference), each amendment and supplement
thereto as the Investor may request, (B) such number of copies of the prospectus
included in such Registration Statement (including each preliminary prospectus
and any other prospectus filed under Rule 424 under the Securities Act) as the
Investor may request, in conformity with the requirements of the Securities Act,
and (C) such other documents as the Investor may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by the Investor,
but only during the applicable Effectiveness Period.

5


--------------------------------------------------------------------------------


(v)    The Company will use its commercially reasonable efforts to register or
qualify the Registrable Securities under such other applicable securities or
blue sky laws of such jurisdictions as the Investor reasonably requests as may
be necessary for the marketability of the Registrable Securities (such request
to be made by the time the relevant Registration Statement is deemed effective
by the SEC) and do any and all other acts and things which may be reasonably
necessary or advisable to enable the Investor to consummate the disposition in
such jurisdictions of the Registrable Securities owned by the Investor;
provided, however, that the Company shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this paragraph (v), (B) subject itself to taxation
in any such jurisdiction, or (C) consent to general service of process in any
such jurisdiction.

(vi)  As promptly as practicable after becoming aware of such event, the Company
will notify the Investor of Registrable Securities being offered or sold
pursuant to each Registration Statement at any time when a prospectus relating
thereto is required to be delivered under the Securities Act of the happening of
any event which comes to the Company’s attention if as a result of such event
the prospectus included in such Registration Statement contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
the Company shall promptly prepare and furnish to the Investor a supplement or
amendment to such prospectus (or prepare and file appropriate reports under the
Exchange Act) so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading, unless suspension of
the use of such prospectus otherwise is authorized herein or in the event of a
Blackout Period, in which case no supplement or amendment need be furnished (or
Exchange Act filing made) until the termination of such suspension or Blackout
Period.

(vii) The Company will comply, and continue to comply during the period that
each Registration Statement is effective under the Securities Act, in all
material respects with the Securities Act and the Exchange Act and with all
applicable rules and regulations of the SEC with respect to the disposition of
all securities covered by such Registration Statement.

(viii)     As promptly as practicable after becoming aware of such event, the
Company will notify the Investor of the issuance by the SEC of any stop order or
other suspension of effectiveness of such Registration Statement.

(ix)  The Company will make available for inspection by the Investor and any
Inspector retained by the Investor, at the Investor’s sole expense, all records
as shall be reasonably necessary to enable the Investor to exercise his due
diligence responsibility, and cause the Company’s officers, directors, and
employees to supply all information which the Investor or any Inspector may
reasonably request for purposes of such due diligence; provided, however, that
the Investor shall hold in confidence and shall not make any disclosure of any
record or other information which the Company determines in good faith to be
confidential, and of which determination the Investor is so notified at the time
the Investor receives such information, unless (w) the Investor has, or
obtained, knowledge of such information without violation of or protection under
any agreements with the Company or, to his knowledge any third party, (x) the
disclosure of such record is reasonably necessary to avoid or correct a
misstatement or omission in each Registration Statement and a reasonable time
prior to such disclosure the Investor shall have informed the Company of the
need to so correct such misstatement or omission and the Company shall have
failed to correct such misstatement of omission, (y) the release of such record
is ordered pursuant to a subpoena or other order from a court or governmental
body of competent jurisdiction or (z) the information in such record has been
made generally available to the public other than by disclosure in violation of
this Agreement or any other agreement. The Company shall not be required to
disclose any confidential information in such records to any

6


--------------------------------------------------------------------------------


Inspector until and unless such Inspector shall have entered into a
confidentiality agreement with the Company with respect thereto, containing
terms substantially similar to those set forth in this Section 3(c)(ix), which
agreement shall permit such Inspector to disclose records to the Investor. The
Investor agrees that he shall, upon learning that disclosure of such records is
sought in or by a court or governmental body of competent jurisdiction or
through other means, give prompt notice to the Company and allow the Company, at
the Company’s expense, to undertake appropriate action to prevent disclosure of,
or to obtain a protective order for, the records deemed confidential. The
Company shall hold in confidence and shall not make any disclosure of
information concerning the Investor provided to the Company pursuant to this
Agreement unless (A) disclosure of such information is reasonably necessary to
comply with federal or state securities laws, (B) disclosure of such information
to the SEC’s Staff of the Division of Corporation Finance is reasonably
necessary to respond to comments raised by such staff in its review of such
Registration Statement, (C) disclosure of such information is reasonably
necessary to avoid or correct a misstatement or omission in such Registration
Statement, (D) release of such information is ordered pursuant to a subpoena or
other order from a court or governmental body of competent jurisdiction, or
(E) such information has been made generally available to the public other than
by disclosure in violation of this or any other agreement. The Company agrees
that it shall, upon learning that disclosure of such information concerning the
Investor is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Investor and
allow the Investor, at the Investor’s expense, to undertake appropriate action
to prevent disclosure of, or to obtain a protective order for, such information.

(x)    The Company will use its commercially reasonable efforts to cause all the
Registrable Securities covered by each Registration Statement to be listed or
quoted on a principal securities market.

(xi)  The Company will provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities at all times.

(xii) The Company will cooperate with the Investor to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legends)
representing Registrable Securities to be offered pursuant to such Registration
Statement and enable such certificates to be in such denominations or amounts as
the Investor may reasonably request.

(xiii)     The Company will take all other reasonable actions necessary to
expedite and facilitate disposition by the Investor pursuant to each
Registration Statement, including without limitation making its chief executive
officer, president, chief financial officer and other appropriate officers and
personnel available to participate in marketing efforts with respect to any
registered underwritten public offering.

7


--------------------------------------------------------------------------------


(d)   Suspension of Offers and Sales.   The Investor agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 3(c)(vi) or of the commencement of a Blackout Period, the
Investor shall discontinue and suspend disposition of Registrable Securities
pursuant to any Registration Statement until the Investor’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 3(c)(vi) or notice of the end of the Blackout Period, and, if so
directed by the Company, the Investor shall deliver to the Company (at the
Company’s expense) all copies (including, without limitation, any and all
drafts), other than permanent file copies, then in the Investor’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.

(e)   Registration Expenses.   All expenses incident to the Company’s
performance of or compliance with this Agreement, including without limitation
all registration and filing fees, messenger and delivery expenses, printing
expenses, internal expenses (including without limitation all salaries and
expenses of its officers and employees performing legal or accounting duties),
all fees and expenses associated with filings required to be made with the NASD,
as may be required by the rules and regulations of the NASD, fees and expenses
of compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), rating agency fees, the fees and expenses incurred in
connection with the listing of the securities to be registered on all securities
exchanges on which similar securities issued by the Company are then quoted or
listed, fees and disbursements of counsel for the Company and its independent
certified public accountants, and the fees and expenses of any other persons
retained by the Company, in connection with the registration hereunder
(collectively, the “Registration Expenses”) will be borne by the Company, but
not including any roadshow expenses, fees and expenses of counsel for the
Investor and any underwriting, broker or dealer discounts or commissions
attributable to the sale of Registrable Securities (which are hereinafter
referred to as “Selling Expenses”). All Selling Expenses shall be borne solely
by the Investor.

(f)   Information by the Investor.   The Investor shall furnish to the Company
such information required under Regulation S-K under the Securities Act
regarding the Investor and the distribution proposed by the Investor as the
Company may request in writing. The Investor will not be entitled to have such
Registrable Securities included in a Registration Statement if the Investor does
not furnish such information requested by the Company.

(g)   Indemnification.

(i)    In the event of the offer and sale of Registrable Securities under the
Securities Act, the Company shall, and hereby does, indemnify and hold harmless,
to the fullest extent permitted by law, the Investor, each other person who
participates as an underwriter in the offering or sale of such securities, and
each other person, if any, who controls or is under common control with the
Investor or any such underwriter within the meaning of Section 15 of the
Securities Act, against any losses, claims, damages or liabilities, joint or
several, and expenses to which the Investor or any underwriter or controlling
person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages, liabilities or expenses (or actions or proceedings,
whether commenced or threatened, in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in (A) any Registration Statement, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, or (B) in any materials or information provided to investors
by, or with the written approval of, the Company in connection with the
marketing of the offering of the Shares (“Marketing Materials”), including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or any omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein in light of the circumstances in which they were made not
misleading, and the Company shall reimburse the Investor, and each underwriter
and controlling person for any legal or any other expenses reasonably incurred
by them in connection

8


--------------------------------------------------------------------------------


with investigating, defending or settling any such loss, claim, damage,
liability, action or proceeding; provided that the foregoing shall not apply,
and the Company shall not be liable, in any such case (A) to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from such Registration Statement,
any such preliminary prospectus, final prospectus, summary prospectus, amendment
or supplement in reliance upon and in conformity with written information
furnished to the Company through an instrument duly executed by or on behalf of
the Investor specifically stating that it is for use in the preparation thereof,
or (B) to the extent that the Investor failed to comply with the terms of the
plan of distribution mechanics described in the applicable prospectus. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Investor, or any such underwriter or controlling
person and shall survive the transfer of such shares by the Investor.

(ii)   As a condition to including any Registrable Securities to be offered by
the Investor in any Registration Statement, the Investor agrees to be bound by
the terms of this Section 3(g) and to indemnify and hold harmless, to the
fullest extent permitted by law, the Company, its directors and officers, and
each other person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act, legal counsel and accountants for the Company,
any underwriter and any controlling person within the meaning of the Securities
Act of any such underwriter, against any losses, claims, damages or liabilities,
joint or several, to which the Company or any such director or officer or
controlling person may become subject under the Securities Act or otherwise,
(A) insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon an untrue statement or omission from such Registration
Statement, any preliminary prospectus, final prospectus or summary prospectus
contained therein, or any amendment or supplement thereto, if such statement or
omission was made in reliance upon and in conformity with written information
furnished to the Company through an instrument duly executed by or on behalf of
the Investor specifically stating that it is for use in the preparation thereof,
or (B) to the extent that the Investor failed to comply with the terms of the
plan of distribution mechanics described in the applicable prospectus. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Company, or any such director, officer, partner,
underwriter or controlling person and shall survive the transfer of such shares
by the Investor, and the Investor shall reimburse the Company, and each such
director, officer, legal counsel and accountants, underwriter, other
stockholder, and controlling person for any legal or other expenses reasonably
incurred by them in connection with investigating, defending, or settling and
such loss, claim, damage, liability, action, or proceeding; provided, however,
that such indemnity agreement found in this Section 3(g)(ii) shall in no event
exceed the gross proceeds from the offering received by the Investor.

(iii)  Promptly after receipt by an indemnified party of notice of the
commencement of any action or proceeding involving a claim referred to in
Section 3(g)(i) or Section 3(g)(ii) (including any governmental action), such
indemnified party shall, if a claim in respect thereof is to be made against an
indemnifying party, give written notice to the indemnifying party of the
commencement of such action; provided, however, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations under Section 3(g)(i) or Section 3(g)(ii),
except to the extent that the indemnifying party is actually prejudiced by such
failure to give notice. In case any such action is brought against an
indemnified party, unless in the reasonable judgment of counsel to such
indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist or the indemnified party may have defenses not
available to the indemnifying party in respect of such claim, the indemnifying
party shall be entitled to participate in and to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the

9


--------------------------------------------------------------------------------


indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof, unless in such indemnified party’s reasonable judgment a
conflict of interest between such indemnified and indemnifying parties arises in
respect of such claim after the assumption of the defenses thereof or the
indemnifying party fails to defend such claim in a diligent manner, other than
reasonable costs of investigation. Neither an indemnified nor an indemnifying
party shall be liable for any settlement of any action or proceeding effected
without its consent. No indemnifying party shall, without the consent of the
indemnified party, consent to entry of any judgment or enter into any
settlement, which does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. Notwithstanding anything to
the contrary set forth herein, and without limiting any of the rights set forth
above, in any event any party shall have the right to retain, at its own
expense, counsel with respect to the defense of a claim.

(iv)  In the event that an indemnifying party does or is not permitted to assume
the defense of an action pursuant to Section 3(g)(iii) or in the case of the
expense reimbursement obligation set forth in Section 3(g)(i) and
Section 3(g)(ii), the indemnification required by Section 3(g)(i) and
Section 3(g)(ii) shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills received or
expenses, losses, damages, or liabilities are incurred.

(v)    If the indemnification provided for in this Section 3(g) is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall (A) contribute to the amount paid or payable by such indemnified party as
a result of such loss, liability, claim, damage or expense as is appropriate to
reflect the proportionate relative fault of the indemnifying party on the one
hand and the indemnified party on the other (determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission), or (B) if the allocation provided by clause (A) above is not
permitted by applicable law or provides a lesser sum to the indemnified party
than the amount hereinafter calculated, not only the proportionate relative
fault of the indemnifying party and the indemnified party, but also the relative
benefits received by the indemnifying party on the one hand and the indemnified
party on the other, as well as any other relevant equitable considerations. No
indemnified party guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
indemnifying party who was not guilty of such fraudulent misrepresentation.

(vi)  Indemnification similar to that specified in the preceding subsections of
this Section 3(g) (with appropriate modifications) shall be given by the Company
and the Investor with respect to any required registration or other
qualification of securities under any federal or state law or regulation or
governmental authority other than the Securities Act.

Section 4.   Miscellaneous.

(a)   Assignment of Rights; Successors and Permitted Assignees.   The Investor
may not assign his rights under this Agreement to any party without the prior
written consent of the Company which shall not be unreasonably withheld. Except
as otherwise provided herein, the provisions of this Agreement shall inure to
the benefit of, and be binding upon, the successors, permitted assignees, heirs,
legatees, executors and administrators of the parties hereto.

(b)   Notices.   All notices or other communications which are required or
permitted under this Agreement shall be in writing and sufficient if delivered
by hand, by facsimile transmission, by registered or

10


--------------------------------------------------------------------------------


certified mail, postage pre-paid, by electronic mail, or by courier or overnight
carrier, to the persons at the addresses set forth below (or at such other
address as may be provided hereunder), and shall be deemed to have been
delivered as of the date so delivered:

If to the Company:

 

Innovo Group Inc.
Attn: Dustin A. Huffine
5901 Eastern Avenue
Commerce, CA 90040
Facsimile: (323) 837-3791

with a copy (which shall not constitute notice) to:

 


Phelps Dunbar LLP
Attn: Christopher R. Maddux
111 East Capitol Street, Suite 600
Jackson, MS 39201
Facsimile: (601) 352-2300

If to the Investor:

 

Joseph M. Dahan
1810 Rising Glen Road
Los Angeles, CA 90069
Facsimile: (   )

with a copy (which shall not constitute notice) to:

 


Greenberg Traurig, LLP
Attn: David P. Markman
2450 Colorado Avenue
Suite 400E
Santa Monica, CA 90404
Facsimile: (310) 586-7800

 

or at such other address as any party shall have furnished to the other party in
writing.

(c)   Specific Performance.   Each party to this Agreement agrees that any
breach by it of any provision of this Agreement would irreparably injure the
other party and that money damages would be an inadequate remedy therefor.
Accordingly, each party agrees that the other party shall be entitled to one or
more injunctions enjoining any such breach and requiring specific performance of
this Agreement and consents to the entry thereof, in addition to any other
remedy to which such other party is entitled at law or in equity.

(d)   Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument.

(e)   Amendments.   The provisions of this Agreement may be amended at any time
and from time to time, and particular provisions of this Agreement may be
waived, with and only with an agreement or consent in writing signed by the
Company and by the Investor.

(f)   Headings and Cross References.   The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
Unless the context requires otherwise, all cross references in this Agreement
refer to sections and subsections of this Agreement.

11


--------------------------------------------------------------------------------


(g)   Severability.   In the case any provision of this Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

(h)   Entire Agreement.   This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter of this Agreement.

(i)   Governing Law.   This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

THE COMPANY:

 

 

INNOVO GROUP INC.

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

INVESTOR:

 

 

 

 

 

Joseph M. Dahan

 

12


--------------------------------------------------------------------------------